Lucas App. No. L-96-277. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue found at page 7 of the court of appeals’ Decision and Judgment Entry decided December 5, 1997:
“ * * * Finding our decision to be in conflict with decisions of the First, Third and Tenth District Courts of Appeals, we hereby certify the record of this matter to the Supreme Court of Ohio to determine whether the Double Jeopardy Clause[s] of the United States and Ohio Constitutions and R.C. 2941.25 prevent a court from imposing sentences for violations of both the involuntary manslaughter and aggravated robbery statutes.”
The conflict cases are State v. Thomas (Dec. 31, 1990), Logan App. No. 8-88-20, unreported, 1990 WL 262265; State v. Watson (Sept. 28, 1988), Hamilton App. No. C-870554, unreported, 1988 WL 101214; and State v. Crabtree (Dec. 1, 1987), Franklin App. No. 87AP-321, unreported, 1987 WL 26313.